Title: To George Washington from Jabez Bowen, 25 April 1780
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence Apr. 25 1780
          
          I dont mean to be troublesome to your Exellency, but the Duty that I owe the Publick demands that I should inform you that in my opinion

the large quantities of Military Stores now deposited in this Town are by no means safe eighther for the Amunition or the Town.
          You will perceive by the Incloased Vote the Idea that the Town Council have of the matter.
          The heavy Stores may be Transported on Board small Vessells to Windsor on Connecticutt River with small expense and but little danger if Springfield is the place at which they are to be deposited. I wish you to consider of the matter and give such orders as you shall think necessary to Major Perkins. Your Complyance will Oblige one who is your Exellencys Most Obedient and most Humb. Servant.
          
            Jabez Bowen
          
        